DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/06/2021 has been entered.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Instant invention relates to techniques signalling to a base station Timing Advance feedback which allows the base station to better synchronize with a mobile station in the event that the mobile device is unable to transmit data in a post-MG period. Each of the Independent claims 1, 16, and 20, contains features which, when 
The closest prior art, Axmon et al. (US 2016/0088534 A1) is considered the closest prior art and discloses a wireless device operating in a multi-connectivity configuration with respect to an associated wireless communication network applies asymmetrical blanking to two or more of its multi-connectivity connections in conjunction with acquiring system information for a target cell during one or more measurement gaps.  "Blanking" as used here implies an interruption in downlink reception, or an interruption in uplink transmission, or both, and arises as a consequence of the measurement gaps used by a wireless device to make measurements on target-cell signals.  The disclosure further recites, in part, “To achieve a particular timing advance, GP may be reduced accordingly.  The net effect in the blanking context is that the whole gap shrinks because the timing advance value also dictates the transmission timing for uplink subframes immediately following a measurement gap”, par.[0039].
While the disclosure of Axmon teaches the timing advance value dictates the transmission timing for uplink following a measurement gap, but does not disclose “calculating a timing advance feedback for the one or more serving cells based on the timing advance parameter values, a UE-controlled accumulated timing accuracy, and a beginning time for the timing advance feedback, wherein the UE-controlled accumulated timing accuracy indicates a difference between a network-request timing advance and an actual timing advance that can be achieved by the UE; and
sending the timing advance feedback to the base station”.
Therefore, the claims are considered to be in condition for allowance.

Another prior art reference, Joakim (WO 2015/150374 A1) discloses   network node determines whether a wireless device is of a first type or a second type, with respect to "post-gap" subframes, and that determination is used, for example, to improve or otherwise adapt scheduling with respect to the wireless device, or with respect to other wireless devices. Additionally, or alternatively, the type determination is accounted for when configuring measurement gaps for the wireless device, or for other wireless devices. As noted, "post-gap" subframes in this context are those subframes immediately follow a measurement gap that is preceded by an uplink subframe or a special subframe. Further, wireless devices of the first type have no ability or a limited ability to transmit in post-gap subframes, whereas wireless devices of the second type have the ability to transmit in post-gap subframes. 
While the disclosure of Axmon teaches the timing advance value dictates the transmission timing for uplink following a measurement gap, but does not disclose “calculating a timing advance feedback for the one or more serving cells based on the timing advance parameter values, a UE-controlled accumulated timing accuracy, and a beginning time for the timing advance feedback, wherein the UE-controlled accumulated timing accuracy indicates a difference between a network-request timing advance and an actual timing advance that can be achieved by the UE; and
sending the timing advance feedback to the base station”.
Therefore, the claims are considered to be in condition for allowance.
An additional prior art reference, Weng et al. (US 2012/0014371 A1) discloses According to some embodiments, a mobile device may calculate adjustments of a timing advance based on a determined relative downlink timing change.  Adjustments of the timing advance may be made toward a target timing advance in accordance with an adjustment parameter.  The adjustment parameter may be adapted based on a received timing advance command and at least one of: a calculated adjustment of the timing advance; and a difference between the target timing advance and the timing advance.  In another aspect, self-adjustment of a timing advance performed by a mobile device may be configured based on a property of a communication channel between the mobile device and a base station.  In another aspect, self-adjustment of a timing 
advance performed by a mobile device may be configured based on timing advance commands received from a base station.
While the disclosure of Axmon teaches the timing advance value dictates the transmission timing for uplink following a measurement gap, but does not disclose “calculating a timing advance feedback for the one or more serving cells based on the timing advance parameter values, a UE-controlled accumulated timing accuracy, and a beginning time for the timing advance feedback, wherein the UE-controlled accumulated timing accuracy indicates a difference between a network-request timing advance and an actual timing advance that can be achieved by the UE; and
sending the timing advance feedback to the base station”.
Therefore, the claims are considered to be in condition for allowance.

Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMAAL HENSON whose telephone number is (571)272-5339.  The examiner can normally be reached on M-Thu: 7:30 am - 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on (571)270-5630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JAMAAL HENSON
Primary Examiner
Art Unit 2411



/JAMAAL HENSON/Primary Examiner, Art Unit 2411